PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wu, Yuan, Qing
Application No. 16/039,319
Filed: 18 Jul 2018
For Dog's play partner AI dog

:
:
:	DECISION ON PETITION
:
:


This is a decision on a petition filed on December 6, 2021 pursuant to 37 C.F.R. § 1.181, requesting the withdrawal of a holding of abandonment.  This is also a decision on a concurrently-filed conditional petition pursuant to 37 C.F.R. 
§ 1.137(a).

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.  

The above-identified application became abandoned for failure to reply in a timely manner to a notice of non-compliant amendment mailed on November 17, 2020, which set an extendable period for reply of two months.  A reply was received on January 4, 2021, however a complete listing of the claims in annotated form was not provided therewith.  No further response was received.  Accordingly, the above-identified application became abandoned on January 18, 2020.  A notice of abandonment was mailed on July 22, 2021.

Decision on the Petition pursuant to 37 C.F.R. § 1.181

Applicant requests reconsideration and withdrawal of the Notice of Abandonment and argues he did not receive the notice of non-compliant amendment mailed on November 17, 2020.  However, it is not clear how this could be possible, since he responded to the notice.



Decision on the Petition pursuant to 37 C.F.R. § 1.137(a)

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

The fee for filing a petition to revive an unintentionally abandoned application under 37 C.F.R. § 1.137(a) is set forth in 37 C.F.R. § 1.17(m) as being $525 at the micro entity rate.  With this petition, $500 towards the $525 that is required has been received.

The undersigned has not located a general authorization to charge any required fee to a Deposit Account in the electronic file.  Therefore, requirement number (2) has not been met.  

The payment of the required petition fee is a prerequisite to the filing of a petition to revive pursuant to 37 C.F.R. 
§ 1.137.  Therefore, consideration of the merits of the petition before receipt of the filing fee would be premature.  See M.P.E.P. § 711.03(c)(III)(B), which sets forth, in toto:

35 U.S.C. 41(a)(7) provides that the Office shall charge $1,700.00 on filing each petition for the revival of an abandoned application for a patent, for the delayed payment of the fee for issuing each patent, for the delayed response by the patent owner in any reexamination proceeding, for the delayed payment of the fee for maintaining a patent in force, for the delayed submission of a priority or benefit claim, or for the extension of the 12-month period for filing a subsequent application. 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive 

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.

(Emphases added). 

On renewed petition, Petitioner must submit the remainder of the petition fee.  The amendment to the claims received concurrently with this petition would serve as the required reply.


Conclusion

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. §§ 1.181(a) and/or 1.137(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted for the former, but are for the latter .  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a) and/or 1.137(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4  

not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents-application-process/file-online
        
        5 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, applicant is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).